Exhibit 10.44
 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (the “Agreement”) is made as of this 29th day of
April, 2008 by and among _____________________ an individual residing at
_______________ (the “Buyer”) and Accountabilities, Inc., a Delaware corporation
(the “Company”) with offices located at 195 Route 9 South, Suite 109, Manalapan,
New Jersey 07726.
WHEREAS, the Buyer wishes to buy and the Company wishes to sell ___________
shares of the Company’s Common Stock;
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, and for other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
1.         Purchase of Shares .  The Company hereby sells to the Buyer, and the
Buyer hereby purchases from the Company, ___________  shares of the Company’s
Common Stock (the “Shares”) for an aggregate purchase price (the “Purchase
Price”) of _______ THOUSAND and 00/100 DOLLARS ($__,000)
2.         Representations of the Company .  The Company hereby represents and
warrants to the Buyer as follows:
(a)        The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of New Jersey.
(b)        The Shares represent approximately one tenth of one percent (0.1%) of
the Company’s outstanding Common Stock as of the date hereof.
(c)        The Company has the full corporate power and authority to enter into
this Agreement and to perform its obligations hereunder.
(d)        The Shares of Common Stock sold and issued to the Buyer pursuant to
this Agreement are duly authorized, validly issued and non-assessable and the
shares of Common Stock issuable upon the exercise of the Warrant ( the “Warrant
Shares”), when issued in accordance with the terms of the Warrant, will be duly
authorized, validly issued and non-assessable.
3.         Representations of the Buyer.   The Buyer hereby represents and
warrants to the Company as follows:
(a)        The Company has made available to the Buyer the opportunity to ask
questions of, and receive answers from, the officers of the Company concerning
the Company and its business.  The Buyer acknowledges that he/she has purchased
the Shares and Warrant without being furnished any prospectus.
(b)        The Shares and Warrant have been acquired for investment and not with
a view to the resale or distribution of such securities or the Warrant Shares . 
Such Shares  and Warrant are being acquired, and any Warrant Shares will be
acquired, by the Buyer for his/her own account and with his/her own funds, and
no other person shall have a direct or indirect beneficial interest in such
securities.
(c)        The Buyer has adequate net worth to bear the risks of this investment
and has adequate means of providing for his/her current needs and foreseeable
personal contingencies, have no need for liquidity in this investment, and
anticipates no need now or in the foreseeable future to sell the Shares, the
Warrant or the Warrant Shares.
(d)        The Buyer understands that the Company engages in a highly
competitive business and there can be no assurance that it will be able to
operate profitably. This investment is highly speculative investment and
involves a high degree of risk and is not recommended for any investor who
cannot afford the risk of losing his/her entire investment.
(e)        The Buyer understands that none of the Shares, the Warrant or the
Warrant Shares have been registered under the Securities Act of 1933, as amended
(the “Securities Act”), in reliance on an exemption for private offerings. 
Because the Company has no obligation to effect such registration, the Buyer may
have to continue to bear the economic risk of their ownership of such securities
for an indefinite period; and Buyer will not be permitted to transfer any of
such securities in the absence of an opinion of counsel, if requested,
satisfactory to the Company that registration is not required under the
Securities Act and under applicable state securities laws.
(f)         The Buyer is an “Accredited Investors” as such term is defined in
Rule 501 promulgated under the Securities Act, and has such knowledge and
experience in financial and business matters that he/she is capable of
evaluating the merits and risks of the transaction contemplated hereby.
(g)        The Buyer has been advised by the Company to consult with his/her own
personal tax advisor to determine the effect of an investment in the Company on
his/her Federal and state income tax status.
4.         Governing Law.   This Agreement and its validity, construction and
performance shall be governed in all respects by the laws of the State of
Delaware, without giving effect to principles of conflict of laws.
5.         Severability.   If any provisions of this Agreement or the
application of any provision hereof to any person or circumstance is held
invalid, the remainder of this Agreement and the application of such provision
to other persons or circumstances shall not be affected unless the provision
held invalid shall substantially impair the benefits of the remaining portions
of this Agreement.
6.         Benefit of Parties, Assignment.   This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
personal representatives, heirs, successors and assigns.  This Agreement may not
be assigned by any party hereto except with the prior written consent of the
other party hereto.
7.         Headings.   The headings in the sections of this Agreement are
inserted for convenience of reference only and shall not constitute a part
hereof.
8.         Construction.   As used in this Agreement, words in the singular
shall be construed as including the plural and vice versa and words in one
gender shall include all genders unless the context shall clearly require
otherwise.
9.         Counterparts.   This Agreement may be executed in one or more
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
executed as of the day and year first above written.

ACCOUNTABILITIES, INC.              BUYER   
/s/
   
/s/
 
Name:
   
Name: 
 
Title: 
   
Social Security Number:
 

                                                                          